Citation Nr: 1022489	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  09-14 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1942 to July 
1944.  He died in June 2001.  The Appellant is the Veteran's 
surviving spouse. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in August 2008 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing has been associated with the claims file.

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

The reopened claim of service connection for the cause of the 
Veteran's death is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a decision in February 2003, the RO denied the 
Appellant's claim of service connection for the cause of the 
Veteran's death; after the Appellant was notified of the 
adverse decision and of her right to appeal, she did not 
timely perfect the appeal of the rating decision and the 
rating decision became final by operation of law based on the 
evidence then of record. 

2.  The evidence presented since the RO's rating decision in 
February 2003 relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The decision in February 2003 by the RO, denying the 
claim of service connection for the cause of the Veteran's 
death, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.104 (West 2002).

2.  The additional evidence presented since the rating 
decision by the RO in February 2003, denying service 
connection for the cause of the Veteran's death, is new and 
material, and the claim of service connection is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for the cause of the 
Veteran's death, further discussion here of VCAA compliance 
with the VCAA is not necessary.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision in February 2003, the RO denied the 
service connection for the cause of the Veteran's death 
because the Veteran's death certificate showed the primary 
cause of death was coronary artery disease and the 
contributory causes of death were Alzheimer's disease and 
congestive heart failure and the Veteran was not 
service-connected for coronary artery disease, and there was 
no evidence that the Veteran's service-connected rheumatic 
heart disease caused or contributed to the Veteran's death.  

After the Appellant was notified of notified of the adverse 
decision and of her right to appeal, she initiated an appeal, 
but she did not timely perfect the appeal and the rating 
decision became final by operation of law based on the 
evidence then of record.

Although the RO's rating decision in February 2003 became 
final, a claim may be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In July 2008, the Appellant applied to reopen the claim.

Legal Criteria

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is presented.  If the 
claim is reopened, the claim will be reviewed on the merits, 
considering all the evidence of record.  38 U.S.C.A. §§ 5108, 
7105. 

As the Appellant's current application to reopen the claim 
was received after August 2001, the current regulatory 
definition of new and material evidence applies.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Analysis

As stated before, the claim of service connection for cause 
of death was denied by the RO in a rating decision in 
February 2003 on the grounds that the Veteran was not 
service-connected for coronary artery disease and there was 
no evidence that the Veteran's service-connected rheumatic 
heart disease caused or contributed to the Veteran's death.  

The additional evidence since the RO's decision in February 
2003 includes an opinion from a private heart specialist, who 
stated that the Veteran's death from coronary artery disease 
was complicated by his service-connected rheumatic heart 
condition.  He stated that rheumatic heart disease should 
have been listed as a secondary cause of death.  

The Board finds that this evidence is new and material, as it 
relates to an unestablished fact necessary to substantiate 
the claim, namely, that a service-connected disability caused 
or contributed to the cause of the Veteran's death, the 
absence of which was the basis for the previous denial of the 
claim.  As the private heart specialist opinion raises a 
reasonable possibility of substantiating the claim, the claim 
is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for the cause of the Veteran's death is 
reopened, and to this extent only the appeal is granted.


REMAND

Before deciding the claim of service connection on the 
merits, further procedural and evidentiary development under 
the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)



1.  Ensure VCAA compliance with Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 
(2007), that is, notify the Appellant 
of the Veteran's service-connected 
disabilities at the time of his death, 
and an explanation of the evidence and 
information required to substantiate 
the claim based on a previously 
service-connected disability; and an 
explanation of the evidence and 
information required to substantiate 
the claim based on a condition not yet 
service connected, including secondary 
service connection.  

2.  Obtain VA records since March 1998.

3.  Ask the Appellant to submit or 
authorize VA to obtain on her behalf 
records from December 2000 to June 1, 
2001, from the VA's contract facility:  
Manor Care Health Services, 2250 
Banning Road, Cincinnati, Ohio, 45239.

4.  After the above development is 
completed, adjudicate the claim, 
considering any additional evidence.  
If the benefit sought remains adverse 
to the Appellant, furnish the Appellant 
and her representative a supplemental 
statement of the case and return the 
case to the Board.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


